DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 9,815,357).
Regarding Claim 6, Hall discloses a bulkhead panel 34; a plurality of cover panel sections 24 pivotally coupled to each other; a first spacer pivotally attached to at least one cover panel section of the plurality of cover panel sections (see annotated Fig. 2 below); a second spacer pivotally attached to at least a second cover panel section of the plurality of cover panel sections; wherein the plurality of cover panel sections fold to form a stack of cover panel sections; wherein the stack of cover panel sections is pivoted upright onto the bulkhead panel (see Fig. 4); and wherein the first spacer has a side profile width less than a side profile width of the second spacer.

    PNG
    media_image1.png
    515
    687
    media_image1.png
    Greyscale

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dylewski (US 2017/0240033).
Regarding Claim 12, Dylewski discloses a bulkhead panel 18; a plurality of cover panel sections 12, 14, 16 pivotally coupled to each other; at least one spacer 26 pivotally attached to at least one cover panel section of the plurality of cover panel sections; wherein the plurality of cover panel sections fold to form a stack of cover panel sections; wherein the stack of cover panel sections is pivoted upright onto the bulkhead panel (see Fig. 19); and wherein the stack of cover panel sections form a generally triangularly-shaped side profile (truncated generally triangle shape; see Fig. 19) such that a bottom portion of the generally triangularly-shaped side profile of the stack of cover panel sections is wider than a top portion of the generally triangularly-shaped side profile of the stack of cover panel sections.
Regarding Claim 13, Dylewski discloses multiple spacers 26.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall as applied to claim 6 above, and further in view of Dylewski.
Regarding Claim 7, Hall does not appear to disclose a triangular side profile when folded.  Dylewski discloses a folding tonneau cover for a truck bed including multiple panels which fold up and onto a bulkhead panel (see Fig. 19) wherein the stack of cover panel sections form a generally triangularly-shaped side profile such that a bottom portion of the generally triangularly-shaped side profile of the stack of cover panel sections is wider than a top portion of the generally triangularly-shaped side profile of the stack of cover panel sections (truncated triangular shape; see Fig. 19).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to apply the triangular shaped stack of Dylewski into the stack of Hall in order to create a more stable standing stack of panels to prevent unwanted toppling while in motion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 10-18 of U.S. Patent No. 11,299,021.  Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claim 1 of the present application is fully anticipated by Claim 12 of the ‘021 patent.  Though the application uses the term “spacer” and the patent uses the term “intermediate panel”, both terms are directed towards the same limitation.
Claim 2 of the present application is fully anticipated by the combination of Claims 12 and 15 of the ‘021 patent.
Claim 3 of the present application is fully anticipated by Claims 16-18 of the ‘021 patent.
Claim 4 of the present application is fully anticipated by Claims 12 and 13 of the ‘021 patent.
Claim 5 of the present application is fully anticipated by Claims 12-14 of the ‘021 patent.
Claims 6 and 7 of the present application is fully anticipated by Claim 16 of the ‘021 patent.
Claim 8 of the present application is fully anticipated by Claim 17 of the ‘021 patent.
Claim 9 of the present application is fully anticipated by Claim 18 of the ‘021 patent.
Claim 10 of the present application is anticipated by Claim 18 of the ‘021 patent, in view of claim 13.
Claim 11 of the present application is anticipated by Claim 18 of the ‘021 patent, in view of claim 14.
Claims 12 and 13 of the present application are anticipated by Claim 1 of the ‘021 patent.
Claim 14 of the present application is anticipated by Claims 1 and 8 of the ‘021 patent.
Claim 15 of the present application is anticipated by Claims 1 and 6 of the ‘021 patent.
Claim 16 of the present application is anticipated by Claims 1, 8 and 10 of the ‘021 patent.
Claim 17 of the present application is anticipated by Claims 1, 8 and 11 of the ‘021 patent.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612